DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by NAKAGAWA (US 20200243641).
Regarding claim 1, NAKAGAWA discloses a silicon carbide semiconductor device, comprising:
a current transport layer made of silicon carbide semiconductor of a first conductivity type (n-SiC layer 112, see figs 12-14, para 434);
a base region made of silicon carbide semiconductor of a second conductivity type (p-SiC layer 116, see fig 13, para 449) formed on the current transport layer;
an insulated-gate electrode structure (structure including gate dielectric 131 and electrode 132, see fig 12-14, para 465) that is formed inside a gate trench (fig 12-14, 121, para 450) having a gate insulating film (fig 12-14, 131, para 465) formed on a bottom surface and side surfaces of the gate trench (131 is formed on bottom and side surfaces of 121, see fig 13), the gate trench going through the base region and reaching an upper portion of the current transport layer (121 goes through 116 and into 
a current suppression layer of the second conductivity type (connected p-regions 145 and 148, see fig 14, para 531) embedded within another upper portion of the current transport layer directly under the base region at a position different from a position at which the insulating-gate electrode structure is formed (145 is in a region around 141 which has a different position than 121, see fig 13), at least a portion of the current suppression layer being located directly under the base region (145 is located directly under 116, see fig 13);
a control electrode isolation insulating film (insulator 131 in another gate trench, see fig 12-14, para 467) filled into a control electrode isolation trench (another one of the gate trenches 121 shown in fig 12) that goes through the base region and reaches an upper portion of the current suppression layer (the gate trenches 121 all go through 116 into 112, see fig 12-14), the control electrode isolation insulating film being thicker than the gate insulating film (131c has a thickness T3 which can be thicker than the thickness T1 of the gate insulating film 131a, see fig 12-14, para 467); and
a control electrode pad (fig 14, 109, para 427) disposed on the control electrode isolation insulating film and electrically connected to the insulated-gate electrode structure (109 is electrically connected to 132, see fig 14), the control electrode pad being made of Al (109 can be Al, see para 427), AlSi, AlCu, or AlCuSi, and disposed above the control electrode isolation trench filled with the control electrode isolation insulating film, the control electrode pad being exposed to an exterior and vertically aligned with the control electrode isolation insulating film (109 is exposed to an exterior of the device, and is vertically aligned with 131c, see fig 14) so as to function as a pad above the control electrode isolation insulating film,
wherein the upper portion of the current suppression layer abuts a sidewall of the control electrode isolation insulating film (148 is in direct contact with 131 in fig 14), and a lower portion of the 
Regarding claim 2, NAKAGAWA discloses the silicon carbide semiconductor device according to claim 1, wherein the gate trench and the control electrode isolation trench are of equal depth (the two trenches 121 are of equal depths, see fig 12-14).
Regarding claim 3, NAKAGAWA discloses the silicon carbide semiconductor device according to claim 1, wherein the lower portion of the current suppression layer covers an entire bottom surface (148 covers an entire bottom surface of 131c, see fig 14) as well as the bottom corners of the control electrode isolation insulating film.
Regarding claim 10, NAKAGAWA discloses the silicon carbide semiconductor device according to claim 1, wherein a thickness of the control electrode isolation insulating film is approximately equal to a depth of the gate trench (a vertical thickness of 131a in the trench 121 is approximately equal to the depth of the trench 121, see fig 14).
Regarding claim 11, NAKAGAWA discloses the silicon carbide semiconductor device according to claim 1, wherein a thickness of the gate insulating film is approximately 10 nm to 150 nm (a thickness T1 of 131a can be 100 nm, see para 469), and wherein a thickness of the control electrode isolation insulating film is approximately 100 nm to 2 microns (a thickness T3 of 131c can be 500 nm thick, see para 469).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811